II

                      PD-0042-15
£iii*0jtiS56a        .pi£ia~iWli-Of. __      . ^             wtiSt2@&
                                                                   ^iJOeo.i.6iO-


                 C^l^J^ooeakJiotoWr^lj-tt:                              ica

                 ConajQLXxi^.\.miAuir
                 n  V• 0 ,     COURT OF &RIMIIWL APPEALS
                                                             COURT OF CRIMINAL APPEALS

                                                                   FEB 13 201!
                                          FEB 13 2015
                                                                Tffiir^GDBiarCisrtc—
                                        Abel Acosta, Clerk



                 (S2d(!B:JMA^

                :s


                                                                                         iCv




                       IrWw wCjooAtWns QV Cnr

                 WrfW. VrnW^A £>fer\e,rfcft




                 5'
                 Bo^^AoWoD                    .          ~              :          ^
_c©Mmsg.                                            staeus
            mm'. Wore TWe>iaW u\ftcveACooQM         &i£A&.   Skfiakl

           . V\cA CeiOfie \WWx \\1 \$> t
           cw\ W%.o\ H^Wr qa-\H-qg\H2i-tfl
                                :f£GDJk

           CA'^ UflA ft_
           Oiui&ixinjLj^^
           .W*& C^y^yvA VfooVvoft C^uvdp. » \\.0S

           JticiC

           AcaakAj                                                     —-


                                                                  ._£JOj

              *lWi«WI32^^
           _\*i&&




           .jMjao&aso^